DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2022 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 4/1/2022.
Claims 25-44 are pending.
Claims 25, 26, 30-35, 36, and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (US Patent 7,801,912) of record, in view of Vermeulen et al. (US Patent 7,716,180) of record.
Claims 27-29, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (US Patent 7,801,912) of record, in view of Vermeulen et al. (US Patent 7,716,180) of record, further in view of Gross et al. (US Patent Pub 2009/0144388) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 26, 30-36, and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (US Patent 7,801,912) (Ransil) of record, in view of Vermeulen et al. (US Patent 7,716,180) (Vermeulen) of record.
In regards to claim 25, Ransil discloses a method, comprising:
a.	performing, by one or more computing systems of a network-accessible service provider (Ransil at Fig. 4; col. 29, lines 15-55):
i.	receiving configuration input from a client for a distributed computing system (Ransil at col. 65, lines 32-58)1;
	ii.	providing the distributed computing system according to the configuration input (Ransil at col. 65, lines 32-58)2, including:
(1)	provisioning one or more compute nodes for the distributed computing system (Ransil at col. 3, lines 21-27)3;
(2)	provisioning a distributed computing file system (DCFS) for the distributed computing system via an object storage service that implements a first client facing interface (Ransil at col. 5, lines 1-7; col. 9, lines 46-59)4;
(3)	provisioning a DCFS directory for the distributed computing system via a database service that implements a second client facing interface (Ransil at Fig. 2; col. 9, lines 46-59)5; and
(4)	providing, the one or more compute nodes, access to the DCFS according to metadata about data objects stored in the DCFS directory, wherein the one or more compute nodes accesses the DCFS using file system operations.  Ransil at col. 9, lines 57-67; col. 29, lines 45-51.6
Ransil does not expressly disclose wherein the DCFS stores data objects as files in a file directory structure and the DCFS directory stores the file directory structure of the DCFS.
Vermeulen discloses storing data objects, which can be files, in buckets that are analogous to a file system directory or folder (i.e., stores data objects as files in a file directory structure).  Vermeulen at col. 6, lines 6-11; col. 23, lines 31-50.  Vermeulen further discloses a DCFS directory that stores the file directory structure of the DCFS using a data object storage space managed by a file system.  Vermeulen at col. 7, lines 49-60; col. 23, lines 31-50.
Ransil and Vermeulen are analogous art because they are both directed to the same field of endeavor of distributed storage systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Ransil by adding the features of wherein the DCFS stores data objects as files in a file directory structure and the DCFS directory stores the file directory structure of the DCFS, as disclosed by Vermeulen.
The motivation for doing so would have been because using hierarchical file system with a directory structure is conventional and familiar (Vermeulen at col. 7, lines 49-51), allowing a client the ability to write or access particular directory paths they are familiar with.  

In regards to claim 26, Ransil discloses the method of claim 25, wherein:
a.	the object storage service is not guaranteed to return a latest version of the data objects updated via the first client-facing interface.  Ransil at col. 25, lines 17-29; col. 40, lines 37-39.7
Ransil does not expressly disclose the database the database service is guaranteed to return a latest version of the metadata of the data objects updated via the second client-facing interface.  Ransil does disclose the service attempts to provide as close to up to date information as possible.  Ransil at col. 245, lines 38-44.
Vermeulen discloses a keymap (i.e., DCFS directory) in a distributed storage system that is used to determine the location of data objects in response to client requests.  The keymap is updated atomically in a strictly synchronous fashion, which guarantees that changes made to the data objects are immediately reflected across the system, which guarantees the latest version of the metadata is returned.  Vermeulen at col. 6, lines 40-44; col. 13, lines 34-39; col. 35, lines 27-33; col. 40, lines 6-9.
Ransil and Vermeulen are analogous art because they are both directed to the same field of endeavor of distributed storage systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Ransil by adding the feature of the database service is guaranteed to return a latest version of the metadata of the data objects updated via the second client facing interface, as disclosed by Vermeulen.
The motivation for doing so would have been because Ransil already discloses the attempt to provide as close to up to date information as possible, as discussed above.  Modifying Ransil to ensure the searchable index is updated in strictly synchronous fashion would guarantee that the information is always up to date.

In regards to claim 30, Ransil in view of Vermeulen discloses the method of claim 25, but does not expressly disclose further comprising performing, by an agent implemented in the distributed computing system:
a.	checking for inconsistencies between the DCFS and the DCFS directory; and
b.	responsive to discovery of an inconsistency between the DCFS and DCFS directory, resolving the inconsistency.
Ransil does disclose a periodic garbage collection mechanism (i.e., agent) that deletes metadata that has been marked to be deleted, thereby making the searchable index consistent with the data store.  
Vermeulen discloses determining when the keymap has not been properly updated and executing reconciliation procedures to correct the issue.  This determination is performed periodically.  Vermeulen at col. 22, lines 5-31, 65-67; col. 23, lines 1-10; col. 42, lines 19-40.
At the time before the effective filing date of the instant application, it would have been obvious one of ordinary skill in the art to modify Ransil by adding the features of checking for inconsistencies between the DCFS and the DCFS directory and responsive to discovery of an inconsistency between the DCFS and DCFS directory, resolving the inconsistency, as disclosed by Ransil.
The motivation for doing so would have been to ensure that the data and its index are consistent, which both Ransil and Vermeulen desire.  Ransil at col. 8, lines 5-7.  Vermeulen at col. 40, lines 38-32.	

In regards to claim 31, Ransil in view of Vermeulen discloses the method of claim 30, wherein resolving the inconsistency comprises correcting one or more entries in the metadata stored in the DCFS directory.  Vermeulen at col. 42, lines 19-40.
In regards to claim 32, Ransil in view of Vermeulen discloses the method of claim 30, wherein the checking is performed periodically as a background process.  Vermeulen at col. 23, lines 1-5.8
In regards to claim 33, Ransil in view of Vermeulen discloses the method of claim 30, wherein the checking is performed in response to a command of the client.  Ransil at col. 65, lines 51-58.9
In regards to claim 34, Ransil in view of Vermeulen discloses the method of claim 30, further comprising provisioning a resource instance for the distributed computing system to implement the agent.  Vermeulen at col. 59, lines 31-35.

In regards to claim 35, Ransil discloses a system, comprising:
a.	one or more computing systems comprising one or more processors and memory that implement a network-accessible service (Ransil at Fig. 4; col. 29, lines 15-55) configured to:
i.	receive configuration input from a client from a distributed computing system (Ransil at col. 65, lines 32-58)10;
	ii.	provide the distributed computing system according to the configuration input (Ransil at col. 65, lines 32-58)11, including to:
(1)	provision one or more compute nodes for the distributed computing system (Ransil at col. 3, lines 21-27)12;
(2)	provision a distributed computing file system (DCFS) for the distributed computing system via an object storage service that implements a first client facing interface (Ransil at col. 5, lines 1-7; col. 9, lines 46-59)13;
(3)	provision a DCFS directory for the distributed computing system via a database service that implements a second client-facing interface (Ransil at Fig. 2; col. 9, lines 46-59)14; and
(4)	provide, to the one or more compute nodes, access to the DCFS according to metadata about data objects stored in the DCFS directory, wherein the one or more compute nodes accesses the DCFS using file system operations.  Ransil at col. 9, lines 57-67; col. 29, lines 45-51.15
Ransil does not expressly disclose wherein the DCFS stores data objects as files in a file directory structure and the DCFS directory stores the file directory structure of the DCFS.
Vermeulen discloses storing data objects, which can be files, in buckets that are analogous to a file system directory or folder (i.e., stores data objects as files in a file directory structure).  Vermeulen at col. 6, lines 6-11; col. 23, lines 31-50.  Vermeulen further discloses a DCFS directory that stores the file directory structure of the DCFS using a data object storage space managed by a file system.  Vermeulen at col. 7, lines 49-60; col. 23, lines 31-50.
Ransil and Vermeulen are analogous art because they are both directed to the same field of endeavor of distributed storage systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Ransil by adding the features of wherein the DCFS stores data objects as files in a file directory structure and the DCFS directory stores the file directory structure of the DCFS, as disclosed by Vermeulen.
The motivation for doing so would have been because using hierarchical file system with a directory structure is conventional and familiar (Vermeulen at col. 7, lines 49-51), allowing a client the ability to write or access particular directory paths they are familiar with.  

Claims 36 and 39-41 are essentially the same as claims 26 and 30-32, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

In regards to claim 42, Ransil discloses one or more non-transitory computer-readable media having stored program instructions (Ransil at col. 72, lines 43-47) than when executed on or across one or more processors of one or more computing system of a network-accessible service (Ransil at Fig. 4; col. 29, lines 15-55) cause the network-accessible service to:
a.	receive configuration input from a client for a distributed computing system (Ransil at col. 65, lines 32-58)16;
b.	provide the distributed computing system according to the configuration input (Ransil at col. 65, lines 32-58)17, including to:
i.	provision one or more compute nodes for the distributed computing system (Ransil at col. 3, lines 21-27)18;
	ii.	provision a distributed computing file system (DCFS) for the distributed computing system via an object storage service that implements a first client facing interface (Ransil at col. 5, lines 1-7; col. 9, lines 46-59)19;
iii.	provision a DCFS directory for the distributed computing system via a database service that implements a second client facing interface (Ransil at Fig. 2; col. 9, lines 46-59)20; and
iv.	provide, to the one or more compute nodes, access to the DCFS according to metadata about data objects stored in the DCFS directory, wherein the one or more compute nodes accesses the DCFS using file system operations.  Ransil at col. 9, lines 57-67; col. 10, lines 1-2; col. 29, lines 45-51.21
Ransil does not expressly disclose wherein the DCFS stores data objects as files in a file directory structure and the DCFS directory stores the file directory structure of the DCFS.
Vermeulen discloses storing data objects, which can be files, in buckets that are analogous to a file system directory or folder (i.e., stores data objects as files in a file directory structure).  Vermeulen at col. 6, lines 6-11; col. 23, lines 31-50.  Vermeulen further discloses a DCFS directory that stores the file directory structure of the DCFS using a data object storage space managed by a file system.  Vermeulen at col. 7, lines 49-60; col. 23, lines 31-50.
Ransil and Vermeulen are analogous art because they are both directed to the same field of endeavor of distributed storage systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Ransil by adding the features of wherein the DCFS stores data objects as files in a file directory structure and the DCFS directory stores the file directory structure of the DCFS, as disclosed by Vermeulen.
The motivation for doing so would have been because using hierarchical file system with a directory structure is conventional and familiar (Vermeulen at col. 7, lines 49-51), allowing a client the ability to write or access particular directory paths they are familiar with.  

Claims 43 and 44 are essentially the same as claims 30 and 32, respectively, in the form of a computer readable media.  Therefore, they are rejected for the same reasons.

Claims 27-29, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (US Patent 7,801,912) (Ransil) of record, in view of Vermeulen et al. (US Patent 7,716,180) (Vermeulen) of record, further in view of Gross et al. (US Patent Pub 2009/0144388) (Gross) of record.
In regards to claim 27, Ransil in view of Vermeulen discloses the method of claim 25, but does not expressly disclose further comprising:  checking, by one of the one or more compute nodes, a cache for a data object before accessing the DCFS to retrieve the data object.  Ransil does disclose having a query cache that is consulted prior to searching the index for locator information (i.e., metadata) but does not expressly disclose it is also consulted to retrieve a data object.  Ransil at col. 32, lines 20-24.  
Gross discloses a distributed storage system with a centralized metadata server.  Gross further discloses data objects are stored on a cache and checking the cache before querying the central metadata server to retrieve data objects from clustered storage.  Gross at paras. 0031, 0039-41.
Ransil, Vermeulen, and Gross are analogous art because they are both directed to the same field of endeavor of distributed storage systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Ransil in view of Vermeulen by adding the feature of checking, by one of the one or more compute nodes, a cache for a data object before accessing the DCFS to retrieve the data object, as disclosed by Gross.
The motivation for doing so would have been to increase efficiency in retrieving data objects.  Gross at para. 0041.

In regards to claim 28, Ransil in view of Vermeulen and Gross discloses the method of claim 27, wherein the cache is implemented as a local cache of the one compute node.  Gross at para. 0025.
In regards to claim 29, Ransil in view of Vermeulen and Gross discloses the method of claim 27, further comprising:  checking, by the one compute node, the cache for metadata of the data object before accessing the DCFS directory for the metadata of the data object.  Ransil at col. 32, lines 20-24.

Claims 37 and 38 are essentially the same as claims 27 and 29, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

Response to Amendment
Rejection of Claims 35-41 under 35 U.S.C 101
Applicant’s amendment to claims 35-41 to add “hardware” is acknowledged.  Consequently, the rejection to claims 35-41 under 35 U.S.C. 101 is withdrawn.

Response to Arguments
Rejection of claims 25, 35, and 42 under 35 U.S.C. 102(a)(1)
Applicant’s arguments in regards to the rejections to claims 25, 35, and 42 under 35 U.S.C. 102(a)(1), have been fully considered and they are persuasive in that Ransil does not expressly disclose “wherein the DCFS directory stores the file directory structure of the DCFS” limitation added to the independent claims.  Consequently, the rejection to claims 25, 35, and 42 under 35 U.S.C. 102(a)(1) is withdrawn.
However, upon further consideration, the added limitations are disclosed by Vermeulen of record.  Vermeulen discloses a distributed storage system that uses a keymap to determine the location of data objects.  The keymap stores keys that are used to generate a hierarchical object namespace similar to a file directory or folder namespace used in conventional file systems.  A user can specify storage of an object be created at a particular key, such as “my documents/email/message.txt”.  Vermeulen at col. 7, lines 39-64.  As such, Vermeulen discloses a DCFS directory that stores a file directory structure of the DCFS because the keymap (i.e., DCFS directory) stores the object namespace of a particular bucket, where buckets are analogous to a file system directory or folder.  Vermeulen at col. 6, lines 6-11.  
For these reasons, claims 25, 35, and 42 are now rejected under 35 U.S.C. 103 as being unpatentable over Ransil in view of Vermeulen, as set forth above.

Rejection of claims 26-34, 36-41, 43, and 44 under 35 U.S.C. 103
Applicant does not present additional arguments in regards to the rejections to claims 26-34, 36-41, 43, and 44 under 35 U.S.C. 103 and instead refers to the arguments presented in regards to the independent claims, which are addressed above.  Consequently, the rejection to claims 26-34, 36-41, 43, and 44 under 35 U.S.C. 103 is maintained for at least the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Fischman et al. (US Patent 7,647,329) discloses a system and method for a keymap service for a distributed storage system.
Cormie et al. (US Patent 7,739,239) discloses a distributed storage system with distinct storage classes.
Vermeulen et al. (US Patent Pub 2010/0174731) discloses a system and method for distributed storage with a web services client interface.
Vermeulen et al. (US Patent Pub 2011/0161293) discloses a system and method for a distributed storage system with a web service client interface and keymap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 Admin console permits an administrator to configure how the searchable data service is provided.
        2 The system is configured by the admin through the console for performing the functions of the system.
        3 The searchable data service is implemented on a distributed system comprising various nodes (i.e., one or more compute nodes).
        4 The system provides a data store that stores data objects in a distributed system.  The data store can be accessed by the client once the client receives the locators necessary to retrieve/access data objects.
        5 A searchable index stores metadata about data objects stored in the data store.  It is queried by the client to retrieve locators (i.e., metadata), which is used by the client to access the data store and retrieve data objects.
        6 Client queries the searchable index (i.e., DCFS directory) for locator information (i.e., metadata about the data objects).  The data store (i.e., DCFS) can be accessed by the data service to locate entities (i.e., data objects) using the queried locators. Here, retrieving a data entity using a locator identifier is interpreted as a file system operation (i.e., retrieval or read or open).
        7 Replicas across the storage nodes exhibit eventual consistency.
        8 The scan is performed periodically.
        9 The admin console allows an administrator the ability to detect and correct issues with the system.  As modified by Vermeulen, an administrator would be able to check for inconsistencies and resolve them.
        10 Admin console permits an administrator to configure how the searchable data service is provided.
        11 The system is configured by the admin through the console for performing the functions of the system.
        12 The searchable data service is implemented on a distributed system comprising various nodes (i.e., one or more compute nodes).
        13 The system provides a data store that stores data objects in a distributed system.  The data store can be accessed by the client once the client receives the locators necessary to retrieve/access data objects.
        14 A searchable index stores metadata about data objects stored in the data store.  It is queried by the client to retrieve locators (i.e., metadata), which is used by the client to access the data store and retrieve data objects.
        15 Client queries the searchable index (i.e., DCFS directory) for locator information (i.e., metadata about the data objects).  The data store (i.e., DCFS) can be accessed by the data service to locate entities (i.e., data objects) using the queried locators. Here, retrieving a data entity using a locator identifier is interpreted as a file system operation (i.e., retrieval or read or open).
        16 Admin console permits an administrator to configure how the searchable data service is provided.
        17 The system is configured by the admin through the console for performing the functions of the system.
        18 The searchable data service is implemented on a distributed system comprising various nodes (i.e., one or more compute nodes).
        19 The system provides a data store that stores data objects in a distributed system.  The data store can be accessed by the client once the client receives the locators necessary to retrieve/access data objects.
        20 A searchable index stores metadata about data objects stored in the data store.  It is queried by the client to retrieve locators (i.e., metadata), which is used by the client to access the data store and retrieve data objects.
        21 Client queries the searchable index (i.e., DCFS directory) for locator information (i.e., metadata about the data objects).  The data store (i.e., DCFS) can be accessed by the data service to locate entities (i.e., data objects) using the queried locators. Here, retrieving a data entity using a locator identifier is interpreted as a file system operation (i.e., retrieval or read or open).